Citation Nr: 0318191	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from January 1969 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the RO, which denied the benefit sought on appeal.  

In April 2000, the veteran canceled a request that he be 
scheduled for a hearing before a member of the Board sitting 
at the RO (Travel Board hearing).  No further action is 
indicated in this regard.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal, of which the veteran has been 
provided no notice.  On November 9, 2000, President Clinton 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

A review of the claims folder reveals that, pursuant to the 
spirit of VCAA, the RO notified the veteran and his 
representative, in a supplemental statement of the case 
(SSOC) issued in October 2002, of the provisions of 38 C.F.R. 
§ 3.159 (2002).  However, the veteran was not specifically 
advised what information and medical or lay evidence, not 
previously submitted, is necessary to substantiate his claim, 
what evidence, if any, the veteran is expected to obtain and 
submit himself, and what evidence will be retrieved solely by 
VA.  The Board can not adjudicate the claim on appeal or 
resolve the matter without remanding to the RO.  See 
generally, Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. May 1, 2003), 
(holding that 38 C.F.R. § 19.9(a)(2)(ii) (2002) was 
inconsistent with the provisions of 38 U.S.C.A. § 5103(a) and 
(b) (West 2002) because it afforded a veteran less than one 
year for the receipt of additional evidence).  As such, a 
remand in this case is required to allow the veteran full 
notice of VCAA.  

The Board also points out that the medical evidence of record 
is incomplete, and additional development at the RO is 
necessary, particularly, in this case.  The veteran asserts 
that an evaluation in excess of 30 percent is warranted on 
account of an increase in his service-connected PTSD 
symptoms.  In particular, he asserts that on August 14, 1998 
his PTSD-related flashbacks became so severe that he became 
violent at work (U.S. Dept. of Labor, Bronx, New York).  The 
veteran has repeatedly stated that this incident occurred on 
August 14, 1998, and the Social Security Administration 
(SSA), in a letter of April 1999, determined the veteran to 
be totally disabled from August 14, 1998.  On VA examination 
in April 2002 (Bronx, New York), the veteran indicated that 
his daughter took him to a VA hospital on August 14, 1998.  
However, as documented in a May 23, 2002 letter from the VAMC 
to the RO, when the RO requested all appropriate VA treatment 
records, the veteran appears to have authorized the release 
of records dated from August 25, 1998.  Whether the failure 
to obtain a release of VA treatment records from August 14, 
1998 was by accident or miscommunication, VA treatment 
records of August 14, 1998 through August 25, 1998 must be 
made of record, as well as all VA treatment records dated 
from August 1998 to the present.  

The veteran should be advised that his full cooperation in 
this matter is required.  The United States Court of Veterans 
Appeals (Court) has held that the VA's duty to assist 
veterans in developing facts pertinent to claims, mandated by 
law, includes obtaining pertinent medical records, even if 
not requested to do so by the veteran, when the VA is placed 
on notice that such records exist.  Ivey v. Derwinski, 2 Vet. 
App. 320 (1992).  Moreover, in an April 2002 statement, the 
veteran indicated pertinent treatment at the Kings Bridge VA 
medical center.  Accordingly, the RO-on its own initiative, 
should request and obtain copies of any and all VA treatment 
records, with or without the veteran's consent, from VA 
medical centers both in the Bronx, New York and San Juan.  

Additionally, the April 1999 SSA disability determination 
letter is incomplete, for lack of a second page, which would 
identify the medical basis of their determination that the 
veteran is 100 percent disabled from August 14, 1998, on as 
well as information as to the medical or psychiatric 
diagnoses which the SSA considered.  Moreover, associated 
medical records relied upon by SSA have not been obtained.  
The Court has long held that the VA's duty to assist includes 
the necessity of obtaining copies of any Social Security 
determination of disability and the medical records upon 
which such decisions were based.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992).  The Board is, accordingly, of the opinion 
that the RO must endeavor to obtain copies of any and all 
medical records used by the SSA in the evaluation of any 
disability compensation claim of the veteran, dated in April 
1999, or thereafter.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of VCAA which 
are applicable to the claims on appeal.  
The veteran should be provided an 
adequate time in which to respond to the 
VCAA notice.  

2.  The RO should request and obtain 
copies of any and all VA treatment 
records regarding the August 14, 1998 
treatment of the veteran for a reported 
violent incident, from the Bronx, New 
York, VA Medical Center, and any other 
indicated VA facility, including all VA 
treatment records dated from August 14, 
1998 to the present, from the San Juan, 
Puerto Rico, VA medical center.  
Additionally, the RO should obtain copies 
of non-VA (private) records dated from 
August 14, 1998 to the present--if not 
already of record.  (As to any private 
treatment records, the RO should first 
secure the necessary release(s), prior to 
obtaining copies of any such records.)

3.  The RO should request and obtain from 
the SSA copies of all medical records 
pertinent to the veteran's claim for 
social security disability benefits, 
documented to have been granted by SSA in 
an April 1999 SSA determination letter, 
as well as a complete copy of this April 
1999 SSA decision, and copies of any and 
all subsequent SSA disability 
decision(s).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied.  

5.  The RO should review the development 
taken in regard to the above requests to 
determine if it is in compliance with 
this REMAND.  If deficient in any manner, 
it should be returned, along with the 
claims file, for immediate corrective 
action.  The RO should also consider 
whether another VA psychiatric 
examination and/or VA medical opinion, is 
indicated, upon completion of all 
indicated development.  

6.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased rating for 
service-connected PTSD.  If any decision, 
in whole or in part, remains adverse to 
the veteran, he and his representative 
should be provided a SSOC, with an 
opportunity to respond thereto.  Evidence 
recently submitted and not previously 
considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


